Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
DETAILED ACTION

The amendments and arguments filed Dec. 22, 2021 are acknowledged and have been fully considered.  Claims 16, 17, 21, 24, 30, 31, 36, 42, 44, 46, and 48-57 are now pending.  Claims 1-15, 18-20, 22, 23, 25-29, 32-35, 37-41, 43, 45, and 47 are cancelled; claim 16 is amended; claim 55 is withdrawn.  Claims 16, 17, 21, 24, 30, 31, 36, 42, 44, 46, 48-54, 56, and 57 are now under consideration.  

OBJECTIONS/REJECTIONS WITHDRAWN

The rejections of claims 16, 17, 21, 24, 30, 31, 36, 42, 44, 46, 48-54, 56, and 57 under 35 U.S.C. 103(a) are withdrawn in light of the claim amendments in favor of the new rejections presented below, as necessitated by applicants' amendments.

Claim Objections
Claim 16 is objected to because of the following informalities: the claim fails to show the proper status identifier.  Specifically, claim 16 has been amended, but is indicated as "(Previously Presented)" instead of "(Currently Amended)".  

Claim Rejections - 35 USC § 112(b) or (pre-AIA ) 35 USC § 112 (2nd Par.)
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 16, 17, 21, 24, 30, 31, 36, 42, 44, 46, 48-54, 56, and 57 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 16, 17, 21, 24, 30, 31, 36, 42, 44, 46, 48-54, 56, and 57 are indefinite in the recitation "wherein L1 is polyethylene glycol with an average molecular weight of 2000 g/mol to 3400 g/mol" in claim 16.  The 1 in two different ways in the same claim, and no distinction is made between L1 in the formulae ((Ia) and (Ib)) recited in lines 4-5 and L1 in the three formulae (formulae (i), (ii), and (iii)) that appear later in the claim.  Specifically, claim 16 defines L1 as "independently a polymeric linker" when referring to this variable with respect to formulae ((Ia) and (Ib)) recited in lines 4-5.  However, the last line of the claim defines L1 as "polyethylene glycol with an average molecular weight of 2000 g/mol to 3400 g/mol".  
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  In claim 16, the first definition of L1 as "independently a polymeric linker" is a broad limitation, and the last definition of L1 as "polyethylene glycol with an average molecular weight of 2000 g/mol to 3400 g/mol" is a more narrow limitation.  Is L1 of formulae ((Ia) and (Ib)) intended to be limited to polyethylene glycol with an average molecular weight of 2000 g/mol to 3400 g/mol?  Or does the second definition of L1 only refer to the three formulae ((i), (ii), and (iii)) that appear later in the claim?  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C 102(b)(2)(C) for any potential 35 U.S.C 102(a)(2) prior art against the later invention.  

Claims 16, 17, 21, 24, 30, 31, 36, 42, 44, 46, 48-54, 56, and 57 are rejected under 35 U.S.C. 103(a) as being unpatentable over MOONEY (Mooney, R., et al. J. Control. Release (Oct. 10, 2014; e-pub Jun. 18, 2014), 191; 82-89; on IDS), STEPHAN (Stephan, M. T., et al. Nano Today (2011), 6; 309-325), COLILLA (Colilla, M., et al. Biomater. Sci. (2013), 1; 114-134), BAUER (US 2009/0181398; Pub. Jul. 16, 2009), JOKERST (Jokerst, J., et al. Nanomedicine (2011), 6(4); 715-728), FAROKHZAD (US 2005/0037075; Pub. Feb. 17, 2005), and ZALIPSKY (US 2006/0240009; Pub. Oct. 26, 2006).  
Mooney reports improved intratumoral drug delivery using migratory neural stem cells (NSCs) conjugated to nanoparticles at the cell surface (title; abstract).  The use of migratory NSCs that penetrate the tumor interstitium results in dramatically enhanced tumor coverage relative to conventional delivery approaches (abstract; p. 5; p. 7; Figs. 3-5; Conclusions).  Mooney teaches HB1.F3 NSCs (a genetically modified neural stem cell line) are well-characterized, minimally immunogenic, tumor tropic, and selectively migrate to a number of tumor types, including glioma, neuroblastoma, and metastatic breast carcinoma (p. 2, last par.; p. 3).  Mooney teaches that the drugs are delivered both from slow release from nanoparticles bound to the surface of NSCs and by detatched nanoparticles that can be taken up by tumor cells (p. 6, top; Conclusions).  Mooney teaches that this approach is promising for delivery of chemotherapy throughout tumors, and even invites the artisan to experiment with coupling chemistry and particle composition (Conclusions).  
Similarly, Stephan reports on cell surface engineering for improving therapeutic application of live migratory cells such as stem cells (title; abstract; Introduction).  Stephan teaches cell-nanoparticle hybrid vehicles with drug-loaded nanoparticles to deliver a wide range of therapeutic agents (p. 311, 1st col.; p. 312, both cols.).  Stephan teaches many bioengineering methodologies have been developed to modify the surface of cells, the most straightforward being covalent chemical conjugation of molecules or nanomaterial cargos to the cell via pre-existing functional groups on cell surface proteins (p. 312, 1st col.; Fig. 1).  Stephan illustrates covalent coupling of nanoparticles to cysteine –SH groups on transmembrane proteins via maleimide chemistry, with subsequent PEGylation of said nanoparticles to quench residual reactive groups on the particles (p. 312, 2nd col.; Fig. 2c).  Stephan teaches that to immobilize and maintain nanostructures on the outer membrane of cells for timescales of days, covalent linkage strategies to reactive groups inherently present on their exterior cell surface have proven most promising.  For example, conjugation of nanoparticles in the 100-300nm diameter size range to free thiols on the surface of cells led to stable cell surface localization of these nanomaterials, even during/after cell division (Fig. 2c).  Importantly, such coupling of nanoparticles was nontoxic and was not found to affect key cellular functions, such as in vivo migration, proliferation or cell fate (p. 317, 1st col.).  
Mooney does not teach inorganic nanoparticles.  However, this is a minor variation of Mooney's disclosure that would have been obvious to anyone of skill in the art.  
For instance, Colilla reports on mesoporous silica nanoparticles (MSNPs) for the design of smart delivery nanodevices (title; abstract; section 5).  Colilla teaches MSNPs have typical particle diameters in the range of 50-300 nm (overlapping, and nearly identical with, the size range taught by Stephan) and are of growing interest for their use as drug delivery systems (pgs. 114-115).  MSNPs exhibit attractive characteristics, such as the possibility of controlling their particle size, functionalization of the silica surface, biocompatibility, degradability under physiological conditions and large surface areas and pore volumes, which allow entrapping large amounts of cargo molecules (p. 115, 1st col.).  The external surface of MSNPs can be modified by using targeting agents such as peptides, antibodies, or small molecules (e.g., folic acid).  Biocompatible polymers such as polyethylene glycol (PEG) can also be attached to the MSNPs surface to provide the system of "stealth" properties by minimizing proteins adsorption (opsonisation), which would otherwise lead to a rapid clearance of nanoparticles (p. 115, 1st col.).  
Colilla describes the immobilization of both proteins and drugs (e.g., chemotherapeutic agents) on the surface of and into MSNPs via covalent bonding, which prevents premature drug release (p. 119, 1st col.; p. 122, both cols.; p. 126, 2nd col.; p. 129, both cols.; section 5).  Colilla teaches that MSNPs have been shown to increase the cytotoxic effect of platinum-based anticancer drugs against tumor cells (p. 116, bridging cols. 1-2).  Colilla teaches a wide variety of functional groups can be introduced to functionalize silica for the purpose of covalently attaching active molecules (p. 121, 2nd col.).  Colilla illustrates the multifunctionality of MSNPs throughout the report, including the covalent linkage of proteins, drugs, and polymers like PEG to the nanoparticles (Fig. 4).  Specifically, Colilla teaches that PEG functionalization of MSNPs has been frequently used as a general and effective approach to reduce nonspecific binding of NPs to blood proteins and macrophages, providing NPs with "stealth" properties, thus enhancing permeability and retention (EPR) effect at the tumour site and prolonging their blood circulation half-lives (section 3.1).  
While Colilla establishes that the covalent linkage of proteins and chemotherapeutic agents (including platinum-based agents) to silica nanoparticles is commonplace in this art, and known to be advantageous for a variety of reasons, Colilla does not expressly teach the structure of the linkers involved since a wide array of linkers and linker chemistries are known to those of skill in this art and the choice of the linker is well within the purview of the skilled artisan.  
For example, Bauer discloses nanoparticle conjugate compositions comprising a specific-binding moiety (SBM) covalently coupled to a nanoparticle through a heterobifunctional polyalkyleneglycol linker (title; abstract; [0015]).  The SBM may be an antibody ([0015], [0048], [0053]).  Bauer teaches embodiments where the SBM (e.g., an antibody) is attached to a PEG-containing linker having the following structure ([0062]), where NP is the nanoparticle: 

    PNG
    media_image1.png
    111
    426
    media_image1.png
    Greyscale

This embodiment reads on the instantly claimed linker when the linker is of formula (Ia), where L1 is PEG (see also instant claims 24 and 44).  Due to the many different combinations of variables encompassed by the instant claims for —L2-X1-L1-X2-L3—, multiple different combinations of variables are encompassed by the instant claims which are read upon by this.  Bauer teaches that this methodology is advantageous since native disulfides in the antibody (protein) are used to tether the molecule to the nanoparticle, thus requiring few reagents and maintaining the intact antibody in a stable nanoparticle ([0089]).  Note that this is the same rationale taught by Stephan for coupling nanoparticles to cell surface transmembrane proteins.  
Additionally, Jokerst reports on the effect of PEGylation of nanoparticles (NPs), including silica NPs (title; abstract).  Jokerst teaches that NPs have remarkable applications in biomedicine, specifically in tumor treatment due to the enhanced permeability and retention (EPR) effect (p. 1).  Jokerst teaches the main challenges for using NPs clinically can be addressed by PEGylation, which decreases aggregation, reduces uptake by the reticuloendothelial system (RES), increases solubility and circulation time, and results in "stealth" properties.  PEGylated NPs accumulate much less in the liver and accumulate more in tumors compared to non-PEGylated NPs.  Further, PEG is inexpensive, versatile, and is FDA approved for many applications (see p. 2).  Jokerst teaches PEGs having an average molecular weight values of 2000 and 3400 Da are common (p. 5; p. 6, top; Table 2).  Further, Jokerst teaches that smaller therapeutic materials (e.g., oligos and small molecules) use larger PEGs (20,000-50,000 Da) and nanoparticles in the 100 nm range are frequently coated with smaller PEGs (e.g., 3400 Da).  The structure of PEG attached to the NPs (Fig. 1), reads on structure (i) recited in claim 16.  
In light of these teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have prepared silica nanoparticles covalently linked to 1) proteins (e.g., transmembrane proteins) on the cell surface of migratory stem cells such as HB1.F3 NSCs, 2) the nanoparticles comprising a platinum anti-cancer agent (e.g., cisplatin), and 3) the nanoparticles further comprising PEG moieties (specifically PEG chains having a MW of 2000 or 3400).  One would have been motivated to do so with a high expectation of success since 1) Mooney teaches that coupling nanoparticles to migratory NSCs such as HB1.F3 cells results in dramatically enhanced tumor coverage relative to conventional delivery approaches, 2) Stephan teaches that the most straightforward coupling methodology is the covalent chemical conjugation of nanomaterial cargos to the cell via pre-existing functional groups (e.g., cysteine –SH groups on cell surface proteins), 3) Colilla teaches that MSNPs exhibit many attractive characteristics, such as the possibility of controlling their particle size, functionalization of the silica surface, biocompatibility, degradability under physiological conditions and large surface areas and pore volumes, which allow entrapping large amounts of cargo molecule, 4) Colilla teaches the immobilization of both proteins and drugs (e.g., chemotherapeutic agents) on the surface of and into MSNPs via covalent bonding prevents premature drug release and is commonplace in this art, 5) Colilla teaches MSNPs have been shown to increase the cytotoxic effect of platinum-based anticancer drugs against tumor cells, 6) Bauer teaches PEG-linked maleimide linkers for advantageous covalent linkage of proteins to nanoparticles and this is the same type of linker chemistry taught by Stephan, 7) all of Stephan, Colilla, and Jokerst teach the advantages of providing NPs covalently linked to PEG chains (e.g., to quench reactive groups on the nanoparticle surface and to provide a targeted treatment for cancer having improved biocompatibility and "stealth" properties), and 8) Jokerst teaches PEG chains within the claimed MW ranges are common for NPs of the sizes taught by Stephan and Colilla.  It would have been prima facie obvious to one of ordinary skill in the art to use any known linker chemistry, especially such as those taught by Bauer which are recognized to be useful in similar nanoparticle-protein coupling applications to those of Mooney and Stephan (which also uses maleimide linking chemistry) and are taught to require few reagents while maintaining the intact protein and a stable nanoparticle.  
Claim 16 further requires at least two of the recited covalent modifications (i)-(iii), said modifications present in a certain ratio with one another.  Applicants have elected the combination of (i) and (ii), where R3 is PEG and X3 is maleimide (see p. 8 of the 1/29/21 response).  The art already cited suggests both PEGylation of MSNs (e.g., see Colilla at p. 115, 1st col.; He at pgs. 1085-1086, Fig. 1) and the use of the maleimide functional group (e.g., PEG-maleimide) as a means to attach (drug) cargoes to MSNs (e.g., see Bauer at [0062]).  The structures suggested by Colilla and taught by Jokerst and Bauer read on structures (i) and (ii) now recited in claim 16, but the previously cited prior art does not teach the newly claimed ratios of these groups.  However, the instantly claimed ratios appear to be close to or overlap those known in the art for PEGylated nanoparticles as evidenced by the following references.  
Farokhzad discloses targeted delivery systems such as nanoparticles (title; abstract; [0016], [0033]).  Farokhzad teaches the use of PEG and PEG-maleimide (PEG-mal) as nanoparticle surface modifications to allow coupling of other functional molecules to the surface of the particles ([0068]).  Farokhzad teaches the number of functional (reactive) groups on the surface of the nanoparticle, and thus the ratio of PEG-mal and PEG functionalization, will determine the surface density of the coupled molecules (e.g., aptamers), thus establishing the ratio of PEG-mal to PEG groups as a result effective variable ([0068]).  Farokhzad teaches the ratio of PEG-mal to PEG surface modifications is in the range of about 0.01:10 to 10:1 ([0068]), which overlaps and encompasses the instantly claimed range.  
Similarly, Zalipsky discloses liposomal nanoparticles having a stabilizing polymer-derivatized surface (title; abstract).  Zalipsky teaches the use of both PEG (methoxy-PEG or mPEG) and maleimide-PEG (mal-PEG) modifications on the surface of the particles ([0039]-[0041]).  The maleimide groups are present at the end of the PEG chains to allow coupling of other functional molecules (e.g., targeting moieties or drugs) to the surface of the liposomes ([0070]-[0071], [0093]).  When used together, Zalipsky teaches the use of mPEG and maleimide-PEG surface modifications in a ratio of 4:1 (i.e., a molar ratio of 0.08:0.02 mPEG-DSPE:maleimide-PEG-DSPE), which overlaps with the instantly claimed range ([0091]).  
In light of these teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have prepared the silica nanoparticles of Colilla (attached to migratory NSCs such as HB1.F3 cells as discussed above) with PEG groups (e.g., mPEG) and PEG-maleimide groups within the instantly claimed ratio range.  One would have been motivated to do so with a high expectation of providing a reactive site (the maleimide group) at which other functional molecules (e.g., drugs, targeting moieties, etc.) could be linked (per Farokhzad and Zalipsky).  Further, it is known in the art that the ratio of PEG-mal and PEG functionalization, will determine the surface density of the coupled molecules at the nanoparticle surface and the prior art teaches ratios of PEG-mal and PEG in the claimed range are suitable for this purpose (per Farokhzad and Zalipsky).  Thus, the limitation regarding the ratio of nanoparticle substituents appears to claim no more than what is known and conventional in the art, with no evidence of either unexpected results or criticality for the claimed range.  
Regarding claim 42, Colilla teaches that MSNPs have been shown to increase the cytotoxic effect of platinum-based anticancer drugs against tumor cells (p. 116, bridging cols. 1-2).  Thus, it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to use MSNPs with platinum-based anti-cancer agents with the expectation of achieving an improved result due to this combination.  
Regarding claim 46, Bauer teaches the PEG monomer unit can be repeated 1-50 times (n = 1 to 50) ([0062]).  Jokerst also teaches that PEG molecules having molecular weights of 2000 and 3400 Da are common, especially for coating therapeutic materials having the size range of nanoparticles.  

Claims 16, 17, 21, 24, 30, 31, 36, 42, 44, 46, 48-54, 56, and 57 are rejected under 35 U.S.C. 103(a) as being unpatentable over MOONEY (Mooney, R., et al. J. Control. Release (Oct. 10, 2014; e-pub Jun. 18, 2014), 191; 82-89; on IDS), STEPHAN (Stephan, M. T., et al. Nano Today (2011), 6; 309-325), COLILLA (Colilla, M., et al. Biomater. Sci. (2013), 1; 114-134), BAUER (US 2009/0181398; Pub. Jul. 16, 2009), AHN (Ahn, B., et al. J. Mater. Chem. B (2013), 1; 2829-2836), JOKERST (Jokerst, J., et al. Nanomedicine (2011), 6(4); 715-728), FAROKHZAD (US 2005/0037075; Pub. Feb. 17, 2005), and ZALIPSKY (US 2006/0240009; Pub. Oct. 26, 2006).  
The teachings of Mooney, Stephan, Colilla, Bauer, Jokerst, Farokhzad, and Zalipsky are presented supra, and are incorporated herein.  Although the teachings of Colilla (cited above) are sufficient to render obvious claim 42, Ahn is cited in the interest of compact prosecution to further show the obviousness of using platinum anti-cancer agents.  
Ahn reports on mesoporous silica nanoparticle (MSN)-based cisplatin prodrug delivery (title; abstract).  Ahn teaches cisplatin is the most administered drug to treat cancers (Introduction).  Ahn teaches MSNs as drug carriers feature biocompatibility, easily tunable large surface areas, the ability to modify the inner and outer surfaces as per demand, and therefore have drawn considerable attention in cisplatin delivery (Introduction).  Ahn teaches the preparation of MSNs with amine-modified outer surfaces, to which cisplatin (as a prodrug) is attached through an oxygen linker (p. 2832; Fig. 3).  Ahn teaches the loading of the prodrug onto MSN elicited higher cell cytotoxicity at a low drug dose, due to the higher cellular uptake of the nanoparticle–drug compared to cisplatin (p. 2835).  Ahn concludes that cisplatin-linked MSNs were successful in delivering cisplatin to achieve improved anticancer activity (Results and discussion; Conclusion).  
In light of these teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used platinum anti-cancer agents with MSNPs.  One would have been motivated to do so since Ahn teaches cisplatin is the most administered drug to treat cancers, and was successfully delivered to tumor cells with improved anti-cancer activity when linked to MSNs.  

Response to Arguments

Applicants' arguments have been fully considered but are not persuasive.  Applicants argue that the claims have been amended to require L1 with a molecular weight of 2000 to 3400 g/mol (response, p. 7).  
The cited prior art teaches this limitation.  Specifically, Jokerst teaches PEGs having an average molecular weight values of 2000 and 3400 Da are common (p. 5; p. 6, top; Table 2).  
Applicants argue that nanoparticles having the recited PEG molecular weight have certain advantages (response, p. 8).  
In response to applicants' argument that they have recognized certain advantages from the PEGs taught in the prior art, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  Further, to the extent that this argument is an assertion of unexpected results, the instant claims are tremendously broad.  Specifically, the claims encompass billions of distinct chemical linkages and nanoparticle substituents.  These broad claims cannot possibly be considered commensurate in scope with the limited data proffered by applicants.  Note that while applicants point to Figs. 15 and 16, these figures are limited to specific examples, while the broad claims are not.  Further, the exact composition of the nanoparticles shown in Figs. 15 and 16 (beyond being a 50:50 mixture of functional PEG:non-functionalized PEG) is unclear.  Finally, applicants do not present the unexpected results in the form of a declaration.  The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) (“An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness.”).  Examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration include statements regarding unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the applicant.  See MPEP § 716.01(c)(II).  See also MPEP § 2145, which states, "…arguments of counsel cannot take the place of factually supported objective evidence.  See, e.g., In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984)."  

Summary/Conclusion
Claim 16 is objected to; claims 16, 17, 21, 24, 30, 31, 36, 42, 44, 46, 48-54, 56, and 57 are rejected; claims 1-15, 18-20, 22, 23, 25-29, 32-35, 37-41, 43, 45, and 47 are cancelled.  
Applicants' amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin S Orwig whose telephone number is (571)270-5869.  The examiner can normally be reached Mon.-Fri. 7AM-4PM (with alternate Fridays off).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached Mon.-Fri. at (571)270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  

	
	/Kevin S Orwig/           Primary Examiner, Art Unit 1658